DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment and Arguments
Applicant’s amendment, in the Amendment filed May 27, 2021, to Claim 10 overcomes the 35 U.S.C. 101 rejection of Claim 10 made in the Non-Final Rejection of March 4, 2021.  However, Applicant’s amendments, in the Amendment, to Claims 1, 2, 9, and 10, do not overcome the 35 U.S.C. 112(b) rejection of those claims made in the Non-Final Rejection.  The amendments do not address all of the identified issues and raises new issues.  Additionally, Applicant offered no remarks or arguments explaining the amendments or traversing the rejections.  The Examiner attempted to overcome these issues through negotiation with Applicant’s Representative, but agreement with respect to the claims was not reached.  The Examiner indicated a Final Rejection would be forthcoming.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
For Claim 1, the recites therein, “applying at least one parameter-dependent edge-detection operator to the measurement points of the rasterized representation.”  However, one with ordinary skill in the art would find that the disclosure does not provide support for the limitation.  The disclosure describes, in paragraph [0064], that the applied edge-detection operator is determined by the parameter that is assigned to the voxel.  Thus, according to the disclosure, edge detection operators are only applied to voxels having been assigned a parameter.  Because the limitation does not limit application of the edge detection operator to just the “subset 
Therefore, Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
For Claim 9, this claim only differs from Claim 1 in that it is directed towards a “device” instead of a “method,” but otherwise mirrors Claim 1.
Therefore, for the same reasons given above for Claim 1, Claim 9 also contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
For Claim 10, this claim only differs from Claims 1 and 9 in that it is directed towards a “computer program product” instead of a “method” or “device,” but otherwise incorporates all of Claim 1.
Therefore, for the same reasons given above for Claims 1 and 9, Claim 10 also contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 2-8, each of these claims at least incorporates all of the limitations of independent Claim 1.  As a result, each of these claims at least includes the same issues as Claim 1.  
Therefore, for the same reasons given above for Claim 1, Claims 2-8 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
According to the MPEP, “Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.”  See MPEP § 2171.  Regarding requirement (B), the MPEP states, “The essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity.  ‘As the statutory language of ‘particular[ity]’ and ‘distinct[ness]’ indicates, claims are required to be cast in clear – as opposed to ambiguous, vague, indefinite – terms.”  See MPEP § 2173.02, Section II.  The MPEP also states, “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”  Id.
For Claim 1, one with ordinary skill in the art would find that this claim recites a number of limitations that are unclear.
First, the preamble of this claim recites therein, “at the position of the corresponding measurement point.”  However, one with ordinary skill in the art would be unable to determine what this limitation is referencing because the claim does not earlier specify that the measurement points have positions and that there is a correspondence between one particular measurement point and its position.  The claim earlier requires for the rasterized representation to have measure points and for each measurement point to have image information that indicates a value of a measurement variable for the object.  Thus, a measurement variable value for the object is associated with each measurement point.  The claim does require for the measurement points to have any particular position or for any one particular measurement variable value to be associated with any particular position.  Thus, because this limitation references elements which have been properly introduced, this limitation lacks antecedent basis to such a degree that the metes and bounds of the claim would not be able to be determined by one with ordinary skill in the art.
Second, the claim, at least throughout lines 17-31, introduces the term “a measurement point” and includes the term “the measurement point.”  However, one with ordinary skill in the art would not be able keep track of these different measurement points because they are not distinguished from each other.  After considering the disclosure, one with ordinary skill in the art would be able to understand that a portion of the rasterized representation is selected for analysis (i.e., parametrization) and that measurement points correspond to that portion, but the disclosure does specifically identify and refer to individual measurement points.  Thus, one with ordinary 
Third, this claim is written in a narrative-type format, which makes the claim unclear.  For example, the claim includes terms such as “considers,” “defined by means of,” and “being applied.”  One with ordinary skill in the art would find that these terms lead to ambiguity.  That is, one with ordinary skill in the art would not be able to precisely determine what is being referenced or what exactly is occurring.
Therefore, for all of the foregoing reasons, Claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, the Examiner has interpreted the claim in a way that alleviates the above-described clarity issues.  Because of the numerous issues, the Examiner cannot identify a specific interpretation for each issue.  However, since Claim 1 appears to closely track figure 3, the Examiner has interpreted Claim 1 in accordance with Figure 3.  Figure 3 is described in the specification in paragraphs [0058]-[0064].  Thus, Claim 1 has been interpreted by the Examiner in accordance with paragraphs [0058]-[0064] of the specification.  The Examiner recommends redrafting Claim 1 in accordance with figure 3, in a US-based format, and in a way that improves readability.
For Claim 9, this claim only differs from Claim 1 in that it is directed towards a “device” instead of a “method,” but otherwise mirrors Claim 1.
Therefore, for the same reasons given above for Claim 1, Claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.  For the purposes of examination, Claim 9 has been interpreted by the Examiner in a way similar to that of Claim 1.  
For Claim 10, this claim only differs from Claims 1 and 9 in that it is directed towards a “computer program product” instead of a “method” or “device,” but otherwise incorporates all of Claim 1.
Therefore, for the same reasons given above for Claims 1 and 9, Claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.  For the purposes of examination, Claim 10 has been interpreted by the Examiner in a way similar to that of Claim 1.
As for Claims 2-8, each of these claims at least incorporates all of the limitations of independent Claim 1.  As a result, each of these claims at least includes the same issues as Claim 1.  Furthermore, each of these claims includes additional issues along the same lines as those in Claim 1.
Therefore, for these reasons, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, Claims 2-8 have been interpreted by the Examiner in a way similar to that of Claim 1.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662						August 17, 2021